Exhibit 10.4

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”) made as of this 4th day of November,
2009 among Enterprise Acquisition Corp., a Delaware corporation (“Buyer” or
“Enterprise”), the signatory on the execution page hereof (“Seller”) and solely
for the purposes of Sections 4(d), 7 and 8(a) hereof, Marc H. Bell (“Bell”) and
Daniel C. Staton (“Staton” and together with Bell, the “Insiders”) and solely
for the purposes of Sections 8(a) and 8(b) hereof, ARMOUR Residential REIT, Inc.
(“ARMOUR”).

WHEREAS, Buyer was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and

WHEREAS, Buyer consummated an initial public offering in November 2007 (“IPO”)
in connection with which it raised gross proceeds of approximately $250 million,
a significant portion of which was placed in a trust account (the “Trust
Account”) maintained by Continental Stock Transfer and Trust Company
(“Continental”) pending the consummation of a Business Combination, or the
dissolution and liquidation of Buyer in the event it is unable to consummate a
Business Combination on or prior to November 7, 2009; and

WHEREAS, Buyer has entered into that certain Agreement and Plan of Merger, dated
July 29, 2009, among Enterprise, ARMOUR, and ARMOUR Merger Sub Corp., a Delaware
corporation (“Merger Sub Corp.”) and a wholly-owned subsidiary of ARMOUR (the
“Merger Agreement”), pursuant to which (i) Merger Sub Corp. will merge with and
into Enterprise with Enterprise surviving the merger and becoming a wholly-owned
subsidiary of ARMOUR and (ii) holders of Enterprise securities at the time of
merger will be security holders of ARMOUR (the “Merger”); and

WHEREAS, the approval of the Merger is contingent upon, among other things, the
affirmative vote of holders of a majority of the outstanding common shares of
Enterprise which are present and entitled to vote at the special meeting called
to approve the Merger; and

WHEREAS, pursuant to certain provisions in Buyer’s certificate of incorporation,
a holder of shares of Buyer’s common stock issued in the IPO may, if it votes
against the Merger, demand that Buyer convert such common shares into cash
(“Conversion Rights”); and

WHEREAS, the Merger cannot be consummated if holders of 30% (or 50% in the event
the secondary charter proposal is approved at the Enterprise special meeting of
stockholders to vote upon the Merger) or more of Enterprise common stock issued
in the IPO exercise their Conversion Rights; and

WHEREAS, Seller has agreed to sell to Buyer and Buyer has agreed to purchase
from Seller the common shares set forth on the execution page of this Agreement
(“Shares”) for the purchase price per share set forth therein (“Purchase Price
Per Share”) and for the aggregate purchase price set forth therein (“Aggregate
Purchase Price”) plus the fees set forth therein (the “Fees”).

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

1.

Purchase.  Seller hereby agrees to sell to Buyer and Buyer hereby agrees to (i)
purchase from Seller at the Closing (as defined in Section 4(c)) the Shares at
the Purchase Price Per Share, for the Aggregate Purchase Price and (ii) pay the
Fees to Seller at the Closing.

2.

Agreement not to Convert.  In further consideration of the Aggregate Purchase
Price and the Fees, provided that the representations and warranties made by
Buyer in Section 6 hereof are true and correct on the date of the stockholder
meeting in connection with the approval of the Merger with the same effect as
though made on such date and Buyer has complied in all material respects with
its obligations set forth in this Agreement through such date, Seller hereby
agrees it has not and will not exercise its Conversion Rights or, if it has
already exercised its Conversion Rights, it hereby withdraws and revokes such
exercise and will execute all necessary documents and take all actions required
in furtherance of such revocation.  

3.

No Right to Additional Shares.  In connection with the Merger, Enterprise’s
stockholders of record are entitled to receive one share of ARMOUR common stock
for each share of Enterprise common stock owned immediately prior to the
consummation of the Merger (the “Exchange”).  Although Seller will be a
stockholder of record immediately prior to the Merger, Seller hereby
acknowledges that Seller irrevocably waives any right, title or interest it may
have in receiving any such ARMOUR common stock distributed pursuant to the
Exchange.  Seller hereby acknowledges that by














--------------------------------------------------------------------------------

virtue of the sale hereunder and receipt of payment by Seller of the Aggregate
Purchase Price, Seller will not become a stockholder of ARMOUR.  Additionally,
each of Buyer and Seller hereby agree and acknowledge that this provision is
material to this Agreement and a significant consideration in Buyer’s
willingness to enter into this Agreement.  Notwithstanding the foregoing, such
waiver shall not be effective in the event that Seller does not timely receive
the Aggregate Purchase Price and the Fees pursuant to the terms of this
Agreement.

4.

Closing Matters.  

(a)

Within one business day of the date of this Agreement, Buyer shall send the
notice attached as Annex 1 hereto to Continental.

(b)

Prior to the Closing, Seller shall deliver or cause to be delivered to Buyer
appropriate instructions for book entry transfers of ownership of the Shares
from Seller to Buyer.  

(c)

The closing of the purchase and sale of the Shares (“Closing”) will occur on the
date on which Buyer’s Trust Account is liquidated in connection with the
consummation of the Merger, which consummation shall occur no later than 11:59
p.m. eastern standard time on November 7, 2009 (the “Closing Date”).  At the
Closing, Buyer shall pay Seller the Aggregate Purchase Price and the Fees by
wire transfer from Enterprise’s Trust Account of immediately available funds in
accordance with the Irrevocable Instructions attached as Annex I hereto to an
account specified by Seller and Seller shall deliver the Shares immediately
thereafter to Buyer electronically using the Depository Trust Company’s DWAC
(Deposit/Withdrawal at Custodian) System to an account specified by Buyer.  It
shall be a condition to the obligation of Buyer on the one hand and Seller on
the other hand, to consummate the transfer of the Shares contemplated hereunder
that the other party’s representations and warranties are true and correct on
the Closing Date with the same effect as though made on such date, unless waived
in writing by the party to whom such representations and warranties are made.

(d)

In the event that the Merger is not consummated by midnight on November 7, 2009
and Buyer has not dissolved and liquidated its assets and paid Seller the
liquidation value of its Shares by November 7, 2009, then Buyer shall pay to
Seller in immediately available funds, until Buyer liquidates and distributes
its assets to its stockholders, an amount equal to the lesser of (i) 4.0% of the
Purchase Price Per Share per month (pro-rated on a daily basis based on the date
when payment is required and the date such payment is made) or (ii) the highest
lawful rate, for each Share held by Seller from the date such payment was
required to be made through the date such payment is actually made.  Buyer
agrees to promptly dissolve and liquidate and distribute its assets in
accordance with Delaware law if the Merger is not consummated by 11:59 p.m.
eastern standard time on November 7, 2009.  

(e)

In the event that the Merger is consummated and Seller has not received the
Aggregate Purchase Price and the Fees by November 7, 2009, then Buyer shall pay
to Seller in immediately available funds an amount equal to the lesser of (i)
4.0% of the Purchase Price Per Share per month (pro-rated on a daily basis based
on the date when payment is required and the date such payment is made) or (ii)
the highest lawful rate, for each Share held by Seller from the date such
payment was required to be made through the date such payment is actually made.

5.

Representations and Warranties of the Seller.  Seller makes the following
representations and warranties to and for the benefit of Buyer on the date
hereof and on the Closing.

(a)

Sophisticated Seller.  Seller is sophisticated in financial matters and is able
to evaluate the risks and benefits attendant to the sale of Shares to Buyer.

(b)

Independent Investigation.  Seller, in making the decision to sell the Shares to
Buyer, has not relied upon any oral or written representations or assurances
from Buyer or any of its officers, directors or employees or any other
representatives or agents of Buyer, except as are contained in this Agreement.
 Seller has had access to all of the filings made by Enterprise with the SEC,
pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”) and the
Securities Act of 1933, as amended (the “Securities Act”) in each case to the
extent available publicly via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.

(c)

Authority.  This Agreement has been validly authorized, executed and delivered
by Seller and, assuming the due authorization, execution and delivery thereof by
Buyer, is a valid and binding agreement enforceable in accordance with its
terms, subject to the general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally.  The execution,
delivery and performance of this Agreement by Seller does not and will not
conflict with, violate or cause a breach of, constitute a default under, or
result in a violation of (i) any agreement, contract or instrument to which
Seller is a party which would prevent Seller from performing its obligations
hereunder or (ii) any law, statute, rule or regulation to which Seller is
subject.





2




--------------------------------------------------------------------------------




(d)

No Legal Advice from Buyer.   Seller acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Seller’s own legal counsel and investment and tax advisors.
 Seller is not relying on any statements or representations of Buyer or any of
its representatives or agents for legal, tax or investment advice with respect
to this Agreement or the transactions contemplated by the Agreement.

(e)

Ownership of Shares.  Seller is the legal and beneficial owner of the Shares
and, to its knowledge, will transfer to Buyer on the Closing Date good title to
the Shares free and clear of any liens, claims, security interests, options,
charges or any other encumbrance whatsoever, except as otherwise agreed to in
writing to Buyer.  Buyer acknowledges that the Shares may be transferred without
the right to vote them at the meeting of stockholders to approve the
Acquisition.

(f)

Number of Shares.  The Shares being transferred pursuant to this Agreement
represent all the common stock owned by Seller as of the date hereof.

(g)

Aggregate Purchase Price Negotiated.  Seller represents that both the amount of
Securities and the Aggregate Purchase Price were negotiated figures by the
parties and that the terms and conditions by the parties of this Agreement may
differ from arrangements entered into with other holders of Buyer’s common
stock.

6.

Representations, Warranties and Covenants of Buyer.  Buyer makes the following
representations, warranties and covenants to and for the benefit of Seller on
the date hereof and on the Closing.

(a)

Sophisticated Buyer.  Buyer is sophisticated in financial matters and is able to
evaluate the risks and benefits attendant to the purchase of Shares from Seller.

(b)

Independent Investigation.  Buyer, in making the decision to purchase the Shares
from Seller, has not relied upon any oral or written representations or
assurances from Seller or any of its officers, directors, partners or employees
or any other representatives or agents of Seller, except as are contained in
this Agreement.

(c)

Authority.  This Agreement has been validly authorized, executed and delivered
by Buyer and assuming the due authorization, execution and delivery thereof by
Seller, is a valid and binding agreement of Buyer enforceable against Buyer in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.  The execution, delivery and performance of this Agreement by Buyer
does not and will not conflict with, violate or cause a breach of, constitute a
default under, or result in a violation of (i) any agreement, contract or
instrument to which Buyer is a party which would prevent Buyer from performing
its obligations hereunder or (ii) any law, statute, rule or regulation to which
Buyer is subject.

(d)

No Legal Advice from Seller.  Buyer acknowledges that it has had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with Buyer’s own legal counsel and investment and tax advisors.  Buyer is
relying solely on such counsel and advisors and not on any statements or
representations of Seller or any of its representatives or agents for legal, tax
or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.

(e)

Organization.  Buyer has been duly organized and is validly existing under the
laws of its jurisdiction of organization, with all requisite power and authority
to enter into this Agreement, to carry out the provisions and conditions hereof,
and to consummate the transactions contemplated hereby.

(f)

Liabilities.  Buyer (i) has no liabilities, obligations, guarantees or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”) other than those reflected on the Schedule of Liabilities
attached hereto, and (ii) has no outstanding Liabilities that are not subject to
an effective waiver of claims against the Trust Account, except those
Liabilities set forth on such Schedule of Liabilities and indicated as
“unwaived,” which Schedule of Liabilities includes, but is not limited to, all
Liabilities that resulted from, and potential Liabilities that could result
from, target businesses, vendors and service providers that have not waived any
claims against the Trust Account.

(g)

Title and Liens.

(i) Buyer has good title to the Trust Account and all assets in, or credited to,
in the Trust Account, and (ii) the Trust Account, together with all assets in,
or credited to, the Trust Account, are free and clear of any security interest,
mortgage, pledge, lien, charge, encumbrance, title retention agreement or
analogous instrument or device (a “Lien”) other than the Liens in favor of
Continental for the customary fees and expenses of Continental incurred in
connection with the administration of the Trust Account and those creditors set
forth on the Schedule of Liabilities attached hereto and indicated as
“unwaived", and (iii) Buyer has not and will not create, incur, or suffer to
exist any Lien on the Trust Account or any asset in or credited to the Trust
Account, whether arising by contract or agreement or under law.





3




--------------------------------------------------------------------------------




(h)

Waivers of Claims Against Trust Account.  Except as otherwise disclosed on the
Schedule of Liabilities described in Section 6(f) above, Buyer has not obtained
and agrees that it will not obtain, the services of any vendor or service
provider unless and until such vendor or service provider acknowledges in
writing that it does not have any right, title, interest or claim of any kind in
or to any monies, securities, or other assets of the Trust Account and waives
any claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with Buyer and will not seek recourse
against the Trust Account for any reason whatsoever; provided that the foregoing
shall not apply to Buyer’s independent accountants.  In addition, the waiver of
claims against the Trust Account agreed to by Buyer and ARMOUR in the Merger
Agreements shall remain in full force and effect.

(i)

Future Indebtedness.

Buyer agrees that it shall not incur any Indebtedness (as defined below) in
excess of $10,000 in the aggregate, other than Indebtedness listed on Schedule I
attached hereto, without the prior written consent of Seller prior to the
Closing. “Indebtedness” means (i) indebtedness for borrowed money or the
deferred price of property, goods or services (other than trade and other
payables incurred in the ordinary course of business), such as reimbursement and
other obligations for surety bonds and letters of credit, (ii) obligations
evidenced by notes, bonds, debentures or similar instruments, (iii) capital
lease obligations, (iv) the net obligations of Buyer under derivative
transactions (including, but not limited to, under swap agreements) or commodity
transactions, and (v) any other operating expenses or other obligations incurred
by Buyer; and (vi) obligations of Buyer under a guarantee of debt of others of
the kinds referred to in clauses (i) through (v) above. Notwithstanding anything
to the contrary in this Agreement, “Indebtedness” shall not mean or include (i)
any contracts or arrangements of Buyer to purchase additional shares of its
common stock using proceeds held in the Trust Account, (ii) any taxes owed to
any federal, state or local taxing authority and (iii) the payment of any
Conversion Rights.   The Indebtedness set forth on Schedule I shall be
subordinated in payment and performance to the obligation to pay Seller pursuant
to this Agreement in a manner reasonably acceptable to Seller.

(j)

Trust Account.  Buyer confirms that at least $249,453,951.61 is held in the
Trust Account.  Buyer covenants that the value of the Trust Account, as of any
date of determination, shall not be less than $9.98 per share of Buyer common
stock issued in the IPO subject to conversion and shall grant Seller view-only
Internet access to the Trust Account to confirm such value.

(k)

Irrevocable Instructions to Continental.  Upon execution of this Agreement,
Buyer is delivering the Irrevocable Instructions attached as Annex I to
Continental requiring that no funds be released from the Trust Account unless
the amounts released from the Trust Account are used to pay in full the amount
due to the Seller under this Agreement prior to release of any funds from the
Trust Account to Buyer or any other party and Continental has acknowledged and
agreed to such Irrevocable Instructions. Seller hereby agrees and consents to
the terms of such irrevocable instruction letter. Buyer shall deliver a copy of
such Irrevocable Instructions to Seller upon execution of this Agreement.  Buyer
agrees that it will not enter into an agreement for a replacement of Continental
as trustee in connection with the Trust Account unless and until Buyer, such
substitute trustee, and any other required signatory shall first deliver to the
Seller fully executed Irrevocable Instructions substantially in the form
attached as Annex 1 hereto together with all others instructions executed by
Continental and Buyer in connection with transfer of any funds in the Trust
Account.  Upon the replacement of Continental, all references herein to
Continental will be to the substitute trustee.  Neither the Company shall
provide, nor the Insiders shall cause the Company to provide, any instructions
with respect to the distribution of the Trust Account that are different from
the Irrevocable Instructions without the consent of Seller and all signatories
to the Irrevocable Instructions; provided, however, upon written confirmation of
Trustee’s compliance with the irrevocable instruction letter and payment of the
Aggregate Purchase Price and the Fees to Seller, Buyer may liquidate the Trust
Account without further regard to this letter or such irrevocable instructions.

(l)

Investments. From the date of this Agreement until all amounts due to the Seller
are paid, Buyer agrees to invest the monies in the Trust Account in a money
market fund invested in United States “government securities” within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940.

(m)

Filings. None of the filings and reports made by Buyer with SEC and available on
the SEC’s EDGAR system, as of their respective filing dates, will contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  Prior to
Closing, Buyer agrees to make all required filings with the SEC under the
federal securities laws.

7.

Representations, Warranties and Covenants of Insiders and ARMOUR.  Each Insider
makes the following representations, warranties and covenants to and for the
benefit of Seller on the date hereof and on the Closing.

(a)

The execution, delivery and performance of this Agreement by such Insider is a
legal, valid and binding agreement of such Insider, enforceable against such
Insider in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’





4




--------------------------------------------------------------------------------

rights and remedies generally and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(b)

Such Insider will not take any action or give any instructions that would result
in Buyer breaching this Agreement.

ARMOUR represents and warrants to and for the benefit of Seller on the date
hereof and on the Closing that the execution, delivery and performance of this
Agreement by ARMOUR is a legal, valid and binding agreement of ARMOUR,
enforceable against ARMOUR in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

8.

Indemnification.  

(a)

In the event that the Aggregate Purchase Price and the Fees are not fully paid
to Seller at (a) the Closing or (b) if the Merger is not consummated, upon the
liquidation of Buyer while Seller owns any Shares, Buyer, ARMOUR and each of the
Insiders hereby agree, jointly and severally, to indemnify and hold harmless
Seller against any loss incurred in an amount equal to the difference between
(i) the sum of the Aggregate Purchase Price, the Fees and the Reimbursable
Expenses (as defined in Section 11 hereof), minus (ii) the amount received by
Seller from Buyer, plus any default payments incurred pursuant to Section 4(d)
and 4(e) hereof. Buyer, ARMOUR and the Insiders agree, jointly and severally, to
pay any and all costs, fees and expenses (including counsel fees and expenses)
incurred by Seller in enforcing its rights under this Section 8(a).

(b)

Buyer and ARMOUR (together with their successors) hereby agree, jointly and
severally, to indemnify and hold harmless Seller and each of its partners,
principals, members, officers, directors, employees, agents, representatives and
affiliated or managed funds from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, of any kind or nature
whatsoever, and any and all actions, inquiries, proceedings and investigations
in respect thereof (including any proceeding by any government subdivision and
any claim by any former or current securityholder of  Buyer), whether pending or
threatened, to which any such party may become subject, arising in any manner
out of or in connection with this Agreement or the transactions contemplated
herein to the fullest extent permitted under applicable law, regardless of
whether any of such parties is a party hereto, and immediately upon request
reimburse such party for such party’s legal and other expenses as they are
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any such action, inquiry, proceeding or investigation
(including, without limitation, usual and customary per diem compensation for
any such party’s involvement in discovery proceedings or testimony); provided
that Buyer and ARMOUR shall not be liable for any such loss, liability, claim,
damage or expense resulting from actions taken by Seller in bad faith or as a
result of its gross negligence or willful misconduct.

9.

Termination of Purchase Obligation.  The obligation of Seller and Buyer to sell
and purchase, respectively, the Shares under this Agreement shall become null
and void and of no force and effect upon the earlier of (i) the termination of
the Merger Agreement or abandonment of the Merger or (ii) 11:59 p.m. eastern
standard time on November 7, 2009 if the Merger has not been consummated by such
date.  Notwithstanding any provision in this Agreement to the contrary, Buyer’s
obligation to purchase the Shares from Seller and Seller’s obligation to sell
the Shares to Buyer shall be conditioned on the consummation of the Merger.

10.

Covenant of Seller.  After the execution of this Agreement and prior to Closing,
Seller shall not acquire any common stock, warrants or other securities of
Enterprise or effect any derivative transactions with respect thereto.

11.

Expenses.  All costs and expenses incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, legal fees and
expenses and all other out-of-pocket costs and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that Buyer shall pay up to $50,000 of the reasonable costs
and expenses incurred by Seller in connection with the transactions contemplated
by this Agreement (the “Reimbursable Expenses”).  

12.

Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
 This Agreement or any counterpart may be executed via facsimile or electronic
transmission, and any such executed facsimile or electronic copy shall be
treated as an original.





5




--------------------------------------------------------------------------------




13.

Governing Law.  This Agreement shall for all purposes be deemed to be made under
and shall be construed in accordance with the laws of the State of New York.
 Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive.  Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum and irrevocably waives trial by jury.

14.

Remedies.  Each of the parties hereto acknowledges and agrees that, in the event
of any breach of any covenant or agreement contained in this Agreement by the
other party, money damages may be inadequate with respect to any such breach and
the non-breaching party may have no adequate remedy at law.  It is accordingly
agreed that each of the parties hereto shall be entitled, in addition to any
other remedy to which they may be entitled at law or in equity, to seek
injunctive relief and/or to compel specific performance to prevent breaches by
the other party hereto of any covenant or agreement of such other party
contained in this Agreement.

15.

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.  This Agreement shall not be assigned by
either party without the prior written consent of the other party hereto, except
that Seller may assign any of its rights and interests to any person or entity,
with Buyer’s prior written consent (which consent will not be unreasonably
withheld) provided that the performance required of Seller hereunder will not be
impaired.

16.

Headings.  The descriptive headings of the Sections hereof are inserted for
convenience only and do not constitute a part of this Agreement.

17.

Entire Agreement; Changes in Writing.  This Agreement constitutes the entire
agreement among the parties hereto and supersedes and cancels any prior
agreements, representations, warranties, whether oral or written, among the
parties hereto relating to the transaction contemplated hereby.  Neither this
Agreement not any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

18.

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by applicable law, any payments in excess of such maximum rate shall
be credited against amounts owed by Buyer or the Insiders to the Seller and thus
refunded to Buyer or the Insiders, as applicable.

19.

Seller W-9. Seller agrees to promptly provide to Buyer an Internal Revenue
Service Request for Taxpayer Identification Number and Certification Form W-9.

20.

Acknowledgement. Seller acknowledges that Buyer may publicly disclose the
information contained in this agreement and may make any related filings with
the Securities and Exchange Commission, including filings on a Current Report on
Form 8-K, as Buyer may deem appropriate.

21.

Notice. Seller will immediately notify Buyer and Enterprise of any purchase of
shares of stock of Buyer that are entered into by Seller or any of its
affiliates, including the price per share, number of shares, any proxies granted
in connection therewith and any other relevant information. Seller will
immediately send copies of any notice to each of the following persons at the
email address beside each person’s respective name:




Daniel C. Staton

dstaton@ffn.com




Ezra Shashoua

eshashoua@ffn.com




Stacey Swaye

sswaye@ffn.com




22.

Miscellaneous. This Agreement does not relate to any shares of Buyer common
stock or other securities owned by Seller which are not included in the
definition of “Shares” under this Agreement.

[signatures on following page]





6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

ENTERPRISE ACQUISITION CORP.







By: /s/ Daniel C. Staton                  

Name: Daniel C. Staton

Title: Chief Executive Officer




PLATINUM PARTNERS LIQUID OPPORTUNITY FUND, LP


By: /s/ Daniel Levy                        

Name: David Levy

Title:   




Address:  

152 West 57th St. 4th Floor

New York, NY 10019







The undersigned joins as a party to the foregoing Agreement for the limited
purposes provided in Sections 8(a) and 8(b) of the Agreement:




ARMOUR RESIDENTIAL REIT, INC.




By: /s/ Jeffrey J. Zimmer                

Name: Jeffrey J. Zimmer

Title: Co-Chief Executive Officer




The undersigned joins as parties to the foregoing Agreement for the limited
purposes provided in Sections 4(d), 7 and 8(a) of the Agreement:




/s/ Marc H. Bell                              

Marc H. Bell




/s/ Daniel C. Staton                        

Daniel C. Staton







Purchase Price Per Share: $9.98

Number of Shares:   501,002

Aggregate Purchase Price:  $5,000,000

Fees: $50,000





7




--------------------------------------------------------------------------------

Annex I




ENTERPRISE ACQUISITION CORP.

6800 Broken Sound Parkway

Boca Raton, FL  33487




November 4, 2009




Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004




Attn:




Re:

Trust Account No.                     (the “Trust Account”)




Gentlemen:




Enterprise Acquisition Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement dated as of November 7, 2007 between the Company and Continental Stock
Transfer & Trust Company as Trustee (the “Trust Agreement”).  Capitalized terms
used herein shall have the meanings ascribed to such terms in the Trust
Agreement.




In the event the Company delivers to you a Termination Letter substantially in
the form of Exhibit A to the Trust Agreement, in addition to the other documents
required to be delivered pursuant to Exhibit A of the Trust Agreement, then on
the date the Trust Account is liquidated, you are hereby irrevocably instructed
by the Company to immediately deliver from the Trust Account an aggregate amount
equal to USD $54,947,177.16 (the “Aggregate Amount”) in consideration for the
delivery (through the DWAC System to the Company’s account) of an aggregate of
5,451,217 shares of the Company’s common stock (the “Shares”) beneficially owned
by Victory Park Credit Opportunities Master Fund, Ltd., Victory Park Special
Situations Master Fund, Ltd., Platinum Partners Liquid Opportunity Fund, LP and
Platinum Partners Value Arbitrage Fund, LP (each an “Investor” and,
collectively, the “Investors”) which shall be distributed to such Investors
contemporaneously in the amounts indicated on Schedule A hereto prior to the
release of any funds from the Trust Account to the Company or any other third
party. Such amounts shall be delivered to the Investors in accordance with the
bank wire instructions delivered to you by each of the Investors.  To the extent
there is less than the Aggregate Amount remaining in the Trust Account upon
distribution to the Investors, then such lesser amount shall be allocated to the
Investors pari passu.




The funds distribution described above is for the benefit of the Investors, each
of whom is hereby made a third party beneficiary of these irrevocable
instructions with rights of enforcement.




Each of the Company and Trustee acknowledges that the instructions contained
herein may not be amended, modified, waived or otherwise changed by the Company,
Trustee or any other person without the prior written consent of all the
Investors.  




In order to expedite payment, attached is Victory Park’s Form W-8.




Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Mintz Levin Cohn Ferris Glovsky and
Popeo, PC, 666 Third Avenue, New York, New York 10017, attention: Jeffrey P.
Schultz, Esq., Fax Number: (212) 983-3115; Phone Number: (212) 692-6732 and to
Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, NY 10176,
attention: Edward M. Grushko, Esq., Fax Number:  (212) 697-3575; Phone Number:
(212) 697-9500.








8




--------------------------------------------------------------------------------

A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.




 

Very truly yours,







ENTERPRISE ACQUISITION CORP.

   




By: /s/ Daniel C. Staton                        

Name: Daniel C. Staton

Title: Chief Executive Officer




Acknowledged and Agreed:




CONTINENTAL STOCK TRANSFER &

TRUST COMPANY




By: ____________________________

Name:

Title:








9




--------------------------------------------------------------------------------




Schedule of Liabilities




Unwaived




Eisner LLP for audit and financial services




Customary liabilities for tax not yet due and payable







Waived




International Print Group, LLC, for printing services




Akerman Senterfitt, for legal services




Morrow & Co., for proxy soliciting services




Continental Stock Transfer & Trust Co. for transfer agent services




Headlands Capital Management, LLC, for advisory services




Staton Bell Blank Check LLC, for administrative services




UBS Securities LLC, as representative to the underwriters in the initial public
offering




Ladenburg Thalmann & Co. Inc., as representative to the underwriters in the
initial public offering




ARMOUR Residential REIT, Inc.




ARMOUR Merger Sub Corp.




ARMOUR Residential Management LLC




Jeffrey J. Zimmer, individually




Scott J. Ulm, individually

















10




--------------------------------------------------------------------------------

SCHEDULE I

















11


